t c memo united_states tax_court don and margaret taylor petitioners v commissioner of internal revenue respondent docket no filed date noel bisges for petitioners douglas polsky for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively as well as accuracy-related_penalties under sec_6662 in the amounts of dollar_figure and dollar_figure respectively after concessions by petitioners the only issue for decision is whether petitioners are entitled to capital_loss carryovers for the years in issue based on the sale of a residential property we hold that they are not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in gravois mills missouri at the time that their petition was filed with the court petitioners are husband and wife prior to date petitioners resided and owned real_property in thousand palms california the thousand palms property the thousand palms property included a single-family home a work area a 20-foot by 40-foot garage used by petitioner mr taylor in his construction business and a mobile home these structures were located on a continued issue and all rule references are to the tax_court rules_of_practice and procedure petitioners have conceded the schedule c adjustments for the years in issue and the penalties under sec_6662 relating to these adjustments acre parcel of land for tax purposes petitioners treated percent of this property as used for business petitioners planned to move to missouri for semiretirement in this regard petitioners entered into a contract to purchase a campground in missouri the missouri property in date petitioners paid an dollar_figure earnest money deposit toward this contract petitioners intended to use a portion of the missouri property as a residence and to rent the other portions to supplement their retirement income thereafter in date petitioners listed the thousand palms property for sale at a listing price of dollar_figure given its uniqueness petitioners hoped that an individual in the construction business would be interested in their property sometime in date petitioners were contacted by a married couple mr and mrs norris the norrises the norrises proposed a transaction to exchange properties with petitioners the norrises owned a single-family home on a 1-acre lot in palm springs california the palm springs house the palm springs house was listed at dollar_figure and had been on the market for more than months even though palm springs and thousand palms are neighboring communities their residential real_estate markets are not similar palm springs homes are typically larger and much more expensive than the homes in thousand palms petitioners had not previously owned any property in palm springs petitioner mr taylor investigated the palm springs residential sales market to determine the value of the palm springs house subsequently petitioners and the norrises agreed that they would treat the exchange of the two properties as two separate sales with a reduced selling_price for each property of dollar_figure the california residential real_estate market declined sometime in the early 1990's it is not clear whether petitioners were aware of this decline at the time of this transaction petitioners closed the sale of their thousand palms property in date in consideration petitioners received cash in the amount of dollar_figure unsecured notes in the amount of dollar_figure mortgage relief in the amount of dollar_figure and a dollar_figure payment to petitioners' real_estate broker petitioners paid for their purchase of the palm springs house by obtaining a dollar_figure mortgage and using the funds obtained therefrom to pay off the norrises' existing mortgage petitioners did not pay out-of- pocket cash or incur any other debt to pay for this purchase petitioners satisfied the remaining dollar_figure due by transferring equity from the thousand palms property to the norrises within a few weeks after the sale exchange of the thousand palms property petitioners closed their purchase of the missouri property at a price of dollar_figure petitioners used the cash obtained from the thousand palms property sale exchange for the missouri property purchase upon obtaining the missouri property petitioners promptly moved to missouri at about the same time ie immediately after obtaining the palm springs house petitioners listed the house for sale with a real_estate agent the list price for the palm springs house was dollar_figure but the listing stated that as petitioners were absentee owners they would accept most offers in the interim petitioners did not offer the palm springs house for rent the palm springs house had never been lived in and renting it might have caused a reduction in the value of the house in the meanwhile petitioners incurred mortgage interest_expense on the palm springs house mortgage petitioners paid the mortgage interest_expense through an escrow account set up by petitioners at the time of their purchase petitioners established the escrow account for their convenience because they intended to sell the palm springs house immediately petitioner mr taylor was a real_estate agent however he used his real_estate agent's license in the contracting business and not in the sales business he was not the listing agent for the sale of the thousand palms property or subsequently for the palm springs house however petitioners had in the past purchased low cost residential properties in thousand palms rented the same and subsequently sold such properties at a profit and purchased raw land cleaned and leveled off the land and resold the land at a profit petitioners sold the palm springs house in date only months after purchasing it for dollar_figure petitioners claimed a capital_loss of dollar_figure with respect to this sale on their federal_income_tax return petitioners offset the gain on their sale of the thousand palms property and certain other gains against the capital_loss claimed from the sale of the palm springs house having offset these gains petitioners reported a short-term_capital_loss carryover on their return in the amount of dollar_figure petitioners then utilized portions of the loss carryover in the years in issue to offset certain capital_gains in those years respondent determined that petitioners did not incur a capital_loss on the sale of the palm springs house and therefore disallowed the carryover to the years in issue profit_motive opinion respondent's determination in the notice_of_deficiency essentially embodies the notion that the loss from the sale of a for reasons not discussed in the record respondent did not determine any deficiency for ie for the year of the alleged loss personal_residence is nondeductible a principle which is indisputable see sec_1_165-9 income_tax regs respondent contends that the sale exchange of the thousand palms property for the palm springs house and the immediate sale thereafter of the palm springs house was in essence a means to enable petitioners to complete the sale of their thousand palms property consequently respondent maintains that petitioners did not purchase the palm springs house with the requisite profit intent to claim a loss under sec_165 petitioners contend that they did not purchase the palm springs house as a personal_residence rather that they purchased it as an investment therefore they maintain that the loss on the sale of the palm springs house constitutes a loss incurred in a transaction entered into for profit under sec_165 and entitles them to a capital_loss_carryover for the years in issue we disagree with petitioners for the following reasons sec_165 provides that an individual is entitled to claim a loss incurred in a transaction entered into for profit even if the transaction is not connected with a trade_or_business sec_183 and the regulations promulgated thereunder provide guidance as to whether a transaction is entered into for profit the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists some of these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer's advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling id rather the relevant facts and circumstances of the case are determinative 72_tc_411 affd without published opinion 647_f2d_170 9th cir furthermore the existence of the requisite profit objective is a question of fact that must be determined on the basis of the entire record 63_tc_375 in resolving this factual question greater weight is accorded to objective facts than a taxpayer's mere statement of intent 85_tc_557 72_tc_659 68_tc_696 see sec_1_183-2 income_tax regs to be entitled to a loss under sec_165 petitioners' primary motive for entering into the transaction must have been to make a profit 82_tc_1001 the term primary is defined as of first importance or principally see 383_us_569 fox v commissioner supra 81_tc_210 although profit need not be the sole motive if the taxpayer's intent to make a profit is merely incidental the taxpayer will not be entitled to the loss under sec_165 cotner v commissioner tcmemo_1996_428 consequently if the taxpayer's overriding purpose for purchasing the real_estate is personal the requisite profit_motive cannot be established see o'neill v commissioner tcmemo_1985_92 nicath realty co v commissioner tcmemo_1966_246 also if the taxpayer purchases property with the expectation of making a profit on the sale after it has served the personal purposes for which it was initially purchased then profit_motive is not the primary motive 34_tc_528 we now analyze whether petitioners possessed the requisite profit_motive to claim a loss under sec_165 we first consider the relevant factors outlined under sec_1_183-2 income_tax regs our first inquiry is whether petitioners purchased the palm springs house in a businesslike manner we find that petitioners' behavior in purchasing the palm springs house was not businesslike petitioners were not aware of the palm springs house until the same was brought to their attention by the norrises the norrises proposed that they would purchase petitioners' thousand palms property only if petitioners would purchase the palm springs house we are guided in this regard by o'neill v commissioner supra where in an analogous situation the property had been brought to the taxpayer's attention by her daughter there the taxpayer's daughter had been unable to obtain financing and requested that the taxpayer purchase the property for the daughter's rental use we held that the taxpayer had not purchased the residential_real_property in a businesslike manner and hence that the taxpayer did not possess the requisite profit_motive similarly we do not think that petitioners purchased the palm springs house in a businesslike manner we next find that the time and effort petitioners spent in carrying on the activity is not indicative of a profit_motive petitioners point out that they took the time to investigate the value of the palm springs house by looking at comparables however any prudent purchaser of residential property would investigate the value of comparable_property accordingly such action in and of itself is not indicative of a profit_motive petitioners have not indicated that they spent any other time or effort to ensure the profitability of their alleged investment in fact petitioners immediately listed the palm springs house for resale and moved to missouri for semiretirement once in missouri there is no indication that petitioners engaged in any activity designed to enhance the profitability of their alleged investment regarding the rental business of residential property we have previously held that generally residential property is not purchased for investment purposes where the property is located in a distant city if there are additional costs involved in its management o'neill v commissioner supra we think that given the circumstances the same principle applies here we find that the amount of time petitioners spent on the purchase and resale of the palm springs house indicates that petitioners did not possess the requisite profit_motive as to petitioners' expertise we find that although petitioner mr taylor was a real_estate agent he did not use his expertise in this endeavor first petitioner mr taylor used his real_estate agent's license in the contracting business and not in the sales business next any familiarity that petitioner mr taylor may have had with the residential real_estate market was limited to low-price housing and raw land in the thousand palms locality the palm springs residential real_estate market was different from the thousand palms residential real_estate market furthermore petitioner mr taylor was not the listing agent on the sale of the palm springs house rather petitioners moved to missouri immediately after the purchase of the house and listed their house with another real_estate agent thus even if petitioner mr taylor possessed any expertise in the residential real_estate activities he did not utilize the same in the resale of the palm springs house we also believe that petitioners did not obtain the palm springs house with the expectation that it might appreciate in value petitioners contend that they expected to make a quick profit from the sale of the palm springs house petitioners purchased the palm springs house at a reduced price of dollar_figure after the house had been on the market for months this price was dollar_figure less than the price at which it was listed petitioners maintain that they were not aware of any decline in the real_estate market at the time of their purchase of the palm springs house yet they were not alarmed that the norrises had been unable to sell the house during the 4-month listing period or that they were willing to accept such a reduced price petitioners claim that they hoped to make a quick dollar_figure i e a percent profit we think that petitioners could not realistically have had such expectations there is no reason to surmise that petitioners were unaware of the costs sometimes exceeding percent of the sales_price associated with the sale of real_estate through a third-party real_estate agent in addition petitioners surely realized that they would incur mortgage interest_expense prior to the resale of the palm springs house any possible profit would have been eroded if not eliminated by such expense under these circumstances we find that petitioners did not obtain the palm springs house with the expectation that they could benefit from a possible appreciation in its value our examination of the relevant profit_motive factors delineated under sec_1_183-2 income_tax regs leads us to conclude that although petitioners hoped for some profit they did not have the requisite profit_motive to claim a loss under sec_165 rather we agree with respondent that petitioners' primary motive in purchasing the palm springs house was to get one step closer to moving to missouri we are persuaded by respondent's argument that petitioners were eager to move to missouri for semiretirement that they anticipated some difficulty in selling the thousand palms property and that the sale exchange with the norrises for a single-family home enabled them to move to missouri and be left with the less onerous task of selling a single-family home in a more populated area and obtain the additional cash required for their purchase of the missouri property many factors support respondent's theory the thousand palms property was a highly specialized property the property included a single-family home a construction work area and a mobile home petitioners realized that only a limited group of individuals would be interested in such a property as previously noted it was the norrises who contacted petitioners the norrises were willing to purchase the thousand palms property if petitioners would purchase their home ie the palm springs house as a new single-family house the palm spring house was probably easier to sell furthermore the sale exchange transaction was designed in such a manner to provide petitioners with the additional cash required to purchase the missouri property in fact petitioners used the cash thus obtained to close their purchase of the missouri property also petitioners immediately listed the palm springs house for resale in order to complete the transaction and their move to missouri thus we view petitioners' sale exchange of one property for another and the immediate resale of the latter as primarily motivated by personal reasons hence despite the fact that petitioners did not purchase the palm springs house for use as their personal_residence we think that petitioners' motive was more personal in nature see o'neill v commissioner tcmemo_1985_92 nicath realty co inc v commissioner tcmemo_1966_246 here although we find that the desire to make a profit was not completely lacking it was only incidental in nature cotner v commissioner tcmemo_1996_428 petitioners cannot avoid the effect of the statute and the regulations disallowing petitioners to claim a loss relating to the sale of a residence by dividing the transaction into a series of transactions under these circumstances we shall consider the transaction as a whole and shall not allow petitioners to claim a loss under sec_165 cf 242_f2d_825 4th cir quinn v commissioner tcmemo_1983_ butrick v commissioner tcmemo_1972_59 consequently we hold that petitioners' primary motive in purchasing the palm springs house was not profit and that petitioners are therefore not entitled to capital_loss carryovers for the years in issue to reflect our disposition of the disputed issue as well as petitioners' concessions decision will be entered for respondent
